Citation Nr: 0331810	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which granted service connection for 
diabetes mellitus and which assigned a 20 percent evaluation 
for that disability effective January 16, 2001.  The veteran, 
who had active service from May 1968 to September 1975, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.

In addition, the Board notes that in the notice of 
disagreement dated in April 2002 the veteran stated that he 
had problems with his legs, shoulders, eyes, and feet.  It is 
unclear whether the veteran intended these to be considered 
new claims for service connection.  The Board also notes that 
the veteran's representative in the June 2003 Informal 
Hearing Presentation requested consideration of an earlier 
effective date for the grant of service connection for 
diabetes mellitus.  These matters are not currently before 
the Board because they have not been prepared for appellate 
review.  Accordingly, the matters are referred to the RO for 
appropriate action.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003). 

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains a letter 
dated October 2001, which discusses these VCAA provisions, 
including the RO's duty to assist the veteran in obtaining 
evidence.  However, this letter only notified the veteran of 
what evidence is necessary to establish entitlement to 
service connection.  The veteran was never informed of the 
evidence needed to substantiate his claim for a higher 
initial evaluation for his diabetes.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003). 

Finally, the Board notes that the veteran reportedly has been 
receiving ongoing treatment for his diabetes mellitus at the 
VA Medical Center (VAMC) in Spokane.  Since this case must be 
remanded, the RO should obtain all available pertinent 
records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:
 
1.  The RO should obtain all treatment 
records relating to treatment of the 
veteran's service-connected diabetes 
mellitus from the Spokane VAMC dated 
from June 2002 through the present.  
Such records should be associated with 
the veteran's claims folder.

2.  The RO should consider the 
veteran's claims under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim for a higher 
initial evaluation and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  
The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



